DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 includes both a broad range of glass transition temperature (155°C or higher) and a narrower range (preferably 155°C to 280°C).  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Claims 3-10 and 15 depend from or otherwise refer back to Claim 1 and are therefore similarly indefinite.
Claims 3-10 recite “[t]he thermoplastic composition of claim 1”.  Claim 1 recites “[a] drug delivery system comprising a component, wherein the component contains a thermoplastic composition”.  It is unclear whether Claims 3-10 seek to further modify the drug delivery system of Claim 1, or only require a composition.  Therefore, Claims 3-10 are indefinite.  For the purpose of examination on the merits, Claims 3-10 will be treated as further modifying the drug delivery system of Claim 1.
Claim 3 includes the term “preferably”.  This term renders the claim indefinite because it is unclear whether the limitations following the term are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 11 recites a volatile or non-volatile organic compound content relative to a reference sample “in which none of conditions (i)-(iii) applies”.  Claim 11 does not define conditions (i)-(iii).  Therefore, the full metes and bounds of Claim 11 cannot be determined.  Claims 12-14 depend from Claim 11 and are therefore similarly indefinite.
Claim 15 recites an article “made from the copolymer or composition of claim 1”.  There is insufficient antecedent basis for “the copolymer”.  In addition, as discussed above, Claim 1 recites a drug delivery system rather than solely a composition.  It is unclear if Claim 15 requires that the drug delivery system of Claim 1 is in the form of one of the listed article types, or if the claim is reciting an article distinct from the drug delivery system of Claim 1, formed from a similar composition.  Therefore, the full metes and bounds of Claim 15 cannot be determined.
The full metes and bounds of Claims 11-15 cannot be determined for the reasons indicated above, and examination on the merits would require an impermissible degree of speculation as to the meaning of the claims.  Where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art.  See MPEP 2173.06.  Therefore, Claims 11-15 have not been examined on the merits.

Claim Rejections - 35 USC § 102/103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Der Mee et al. (WO 2017/023493 A1; PG Pub. No. 2019/0218391 referred to herein as the U.S. equivalent).
Regarding Claim 2, Van Der Mee teaches a thermoplastic composition comprising:
(i) a copolycarbonate comprising bisphenol A (BPA) carbonate units and second carbonate units of the formula (I):

    PNG
    media_image1.png
    183
    324
    media_image1.png
    Greyscale

where all variables are identical to the claimed definitions; and
(ii) optionally, a BPA homopolycarbonate (p. 1, [0004]).
The copolycarbonate can be produced using a BPA monomer having a purity of greater than or equal to 99.7% (p. 4, [0024]).  The optional homopolycarbonate can also be produced from a BPA monomer having a purity of greater than or equal to 99.7% (p. 4, [0025]). 
The composition has a light transmission of greater than 90% as measured by ASTM D1003-00 (p. 10, [0076]) and a yellowness index (YI) of less than 6 as measured by ASTM D1925 on a 2.5 mm plaque under the claimed conditions (p. 11, [0082]).  
Van Der Mee is silent with respect to volatile or non-volatile organic compound content relative to a reference sample.  Nevertheless, Van Der Mee is compositionally identical to the claimed invention and shares other identical physical properties including monomer purity, light transmission, and YI.  Products of identical chemical compositions cannot have mutually exclusive properties.  Where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of anticipation has been established.  See MPEP 2112.01.  Therefore, Van Der Mee will necessarily possess the claimed volatile or non-volatile organic compound content relative to a reference sample.  

Claims 1 and 3-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, alternatively, under 35 U.S.C. 103 as being unpatentable over Van Der Mee.
Regarding Claim 1, Van Der Mee teaches a composition as described in paragraphs 15-16 above.  The composition can have a glass transition temperature (Tg) of 155°C or higher, preferably 155-280°C (p. 10, [0074]).
Van Der Mee is silent with respect to volatile or non-volatile organic compound content and YI relative to reference samples as claimed.  Nevertheless, Van Der Mee is compositionally identical to the claimed invention and shares other identical physical properties including monomer purity, light transmission, and YI.  Products of identical chemical compositions cannot have mutually exclusive properties.  Where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of anticipation has been established.  See MPEP 2112.01.  Therefore, Van Der Mee will necessarily possess the claimed volatile or non-volatile organic compound content and YI relative to reference samples as claimed.  
Van Der Mee’s composition may be used to form a wide variety of medical devices including syringes (p. 12, [0097]).  A syringe reads on the claimed drug delivery system as indicated in the instant specification at page 26, paragraph [0073].  Thus, Van Der Mee’s syringe represents a species which anticipates the claimed genus of drug delivery systems.  "A generic claim cannot be allowed to an applicant if the prior art discloses a species falling within the claimed genus." The species in that case will anticipate the genus.  In re Slayter, 276 F.2d 408, 411, 125 USPQ 345, 347 (CCPA 1960); In re Gosteli, 872 F.2d 1008, 10 USPQ2d 1614 (Fed. Cir. 1989); MPEP 2131.02.
In the alternative, it would have been obvious to select a syringe from the list of scientific and medical devices disclosed by Van Der Mee at page 12, [0097] based on the express teaching that the composition described above is suitable for forming such devices.  This represents employing a known material in one intended use expressly disclosed by the prior art.  
Regarding Claim 3, Van Der Mee teaches carbonate units derived from N-phenyl phenolphthalein (PPPBP) (p. 2, [0009]).  Carbonate units derived from PPPBP read on the claimed formula where p, q, and j=0 and Ra, Rb, and R3 are not present (or where j=4 and R3 is H) and R5 is phenyl.
Regarding Claim 4, the copolycarbonate comprises 15-90 mol% of BPA carbonate units and 10-85 mol% of second carbonate units (p. 2, [0010]).
Regarding Claim 5, third carbonate units may be present which read on the claimed formulas (p. 2, [0011]).
Regarding Claim 6, the BPA homopolymer may be present in amounts of 10-90 wt%.
Regarding Claim 7, the BPA purity of the composition may be equal to or greater than 99.6% (p. 5, [0032]).
Regarding Claim 8, an organosulfonic acid stabilizer may be present in amounts of 2-40 ppm (p. 7, [0048]-[0050]).
Regarding Claim 9, the composition resists increases in YI after 100 hours of aging in an autoclave at 121°C (p. 11, [0085]).
Regarding Claim 10, the composition described above is presumed to be suitable for molding components of a syringe based on Van Der Mee’s disclosure of a syringe at page 12, [0097].
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 2, 16, and 17 of U.S. Patent No. 10,947,381 (hereafter ‘381). Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 2, 16 (which depends from Claim 11) and 17 (which depends from Claim 1) of ‘381 recite a thermoplastic composition comprising a copolycarbonate comprising BPA carbonate units and second carbonate units having a formula identical to the claimed formula.  The compositions recited by Claims 2, 16, and 17 of ‘381 also satisfy condition (iii) of instant Claim 2.
Claims 2, 16, and 17 of ‘381 recite amounts of individual carbonate units, whereas no amounts are required by instant Claim 2.  Nevertheless, the narrower embodiments claimed by ‘381 fall within the scope of Claim 2.  
Claims 2 and 16 do not expressly teach the physical properties required by instant Claim 2.  Claim 17 of ‘381 recites a yellowness index of less than 10 as measured by ASTM D1925 measured under the claimed conditions, but is silent with respect to the remaining physical properties.  Nevertheless, the compositions recited by Claims 2, 16, and 17 are structurally and compositionally identical to the composition of Claim 2, and satisfy the claimed condition (iii).  
Products of identical chemical compositions cannot have mutually exclusive properties.  Where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of anticipation or obviousness has been established.  See MPEP 2112.01.  Therefore, the claimed physical properties will necessarily be present in the compositions of Claims 2, 16, and 17 of ‘381.

Claims 1-5 and 7-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 3, 4, 7, and 10 of U.S. Patent No. 10,640,644 (hereafter ‘644) in view of Vidal et al. (WO 2017/203496, cited in Applicant’s IDS; PG Pub. No. 2019/0300701 referred to herein as the U.S. equivalent).  Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding Claim 2, Claim 1 of ‘644 recites a thermoplastic composition comprising a copolycarbonate comprising BPA carbonate units and second carbonate units having a formula identical to the claimed formula.  The composition also optionally includes a BPA homopolycarbonate and has a YI of less than 12 measured by ASTM D1925 under the claimed conditions.  The claims of ‘644 do not teach any of conditions (i)-(iii).
In the same field of endeavor, Vidal teaches a thermoplastic composition comprising a copolycarbonate comprising BPA carbonate units and second carbonate units having a formula identical to that of ‘644 (p. 1, [0004]).  According to Vidal, the optical properties of such compositions can be further improved by forming both the copolycarbonates and BPA homopolycarbonates using BPA monomers having a purity of greater than 99.70% (p. 2, [0011]; p. 5, [0027]), leading to thermoplastic compositions having a BPA purity of at least 99.6% (p. 5, [0029]).  These conditions are identical to the claimed (i)-(iii).
It would have been obvious to employ BPA monomers satisfying conditions (i) and (ii) in the composition of ‘644 in order to obtain improved optical properties, thereby arriving at a composition which satisfies condition (iii).  
The claims of ‘644 do not recite the claimed volatile or non-volatile organic compound content relative to a reference sample as claimed.  Nevertheless, modification of ‘644 in view of Vidal results in a composition which is identical to that of Claim 2.  Products of identical chemical compositions cannot have mutually exclusive properties.  Where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of anticipation or obviousness has been established.  See MPEP 2112.01.  Therefore, the claimed physical properties will necessarily be present in the composition resulting from modification of Claim 1 of ‘644 in view of Vidal.
Regarding Claims 1, 7, and 10, modification of Claim 1 of ‘644 in view of Vidal remains as applied above.  The physical properties of instant Claim 1 not taught by ‘644 and/or Vidal will necessarily be present in the modified composition for the reasons discussed in the preceding paragraph.  Claim 10 of ‘644 depends from Claim 1 and teaches a medical device formed from the composition described above.  The claims of ‘644 do not teach a drug delivery system as claimed.
Vidal teaches that the compositions described above are suitable for forming medical devices such as syringes (p. 12, [0091]).  It would have been obvious to one of ordinary skill in the art at the time of filing to form the composition recited by Claim 1 of ‘644 into syringes, as Vidal demonstrates this to be a suitable medical device which can be formed from compositions based on structurally identical polycarbonates possessing similar physical properties.  Modification in this way reads on Claims 1, 7, and 10.
The features of Claims 3-5 are taught by Claims 1, 3, and 4 of ‘644.
Regarding Claim 8, the claims of ‘644 do not teach an acid additive.  Vidal teaches that an acid stabilizer (i.e. an acid additive) can further improve the color stability of the compositions described above (p. 6, [0038]).  The acid stabilizer may be included in amounts of 1-40 ppm (p. 7, [0051]).
It would have been obvious to include 1-40 ppm of an acid stabilizer in the composition of ‘644 for the benefit of improved color stability.  Modification in this way reads on Claim 8.

Claims 1 and 3-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 2, 6, 11, 13, 16, and 17 of U.S. Patent No. 10,947,381 (hereafter ‘381) in view of Van Der Mee et al. (WO 2017/023493 A1; PG Pub. No. 2019/0218391 referred to herein as the U.S. equivalent). 
Regarding Claims 1 and 10, Claims 2, 16, and 17 of ‘381 are structurally and compositionally identical to the claimed composition and will necessarily possess the claimed physical properties for the reasons discussed above.  The claims of ‘381 do not recite a drug delivery system.
In the same field of endeavor, Van Der Mee teaches a thermoplastic composition virtually identical to that which is recited in the claims of ‘381.  See, for instance, Van Der Mee at page 1, [0004].  The composition is suitable for forming a variety of scientific and medical devices including syringes (p. 12, [0097]).  
It would have been obvious to one of ordinary skill in the art at the time of filing to form the composition recited by Claims 2, 16, and 17 of ‘381 into syringes, as Van Der Mee demonstrates this to be a suitable application for compositions based on structurally identical polycarbonates possessing similar physical properties.  Modification in this way reads on Claims 1 and 10.
The features of Claims 3-8 are taught by claims 1, 2, 6, 11, and 13 of ‘381.  
The claims of ‘381 are silent with respect to the physical property recited by instant Claim 9.  Nevertheless, this property will necessarily be present in the composition claimed by ‘381 for the reasons discussed above.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733. The examiner can normally be reached 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT S JONES JR/Primary Examiner, Art Unit 1762